Case 2:18-cr-20800-SJM-APP ECF No. 127 filed 08/26/19 PagelD.673 Page 1of1

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MICHIGAN

| SOUTHERN DIVISION
UNITED STATES OF AMERICA,

Plaintiff,
Vv. Case No. 2:18-cr-20800

Hon. Stephen J. Murphy, IIT
RAJENDRA BOTHRA,

Defendant.
/

NOTICE OF APPEAL
Notice is hereby given that RATENDRA BOTHRA, defendant herein,
hereby appeals to the United States Court of Appeals for the Sixth Circuit the
Order Denying Defendant's Motion for Revocation of Detention Order and for
Pretrial Release, entered August 23, 2019.
Respectfully submitted,
vue Loan
DAVID GRIEM (P23187)
David Griem & Associates
21 Kercheval Ave., Ste. 363
Grosse Pointe Farms, MI 48236

(313) 962-8600 phone
davidgriemlaw @ gmail.com

Dated: August 26, 2019
